Exhibit 10.3

 

 

TRANSITION SERVICES AGREEMENT

between

AUTOMATIC DATA PROCESSING, INC.

and

CDK GLOBAL HOLDINGS, LLC

Dated as of September 29, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Certain Defined Terms

     1   

Section 1.2

 

General Interpretive Principles

     5   

ARTICLE II SERVICES

     6   

Section 2.1

 

Services

     6   

Section 2.2

 

Terms of the Service Schedules; Fees & Costs

     7   

Section 2.3

 

Transition

     8   

ARTICLE III TERM AND TERMINATION

     9   

Section 3.1

 

Term

     9   

Section 3.2

 

Termination by Dealer or ADP

     9   

Section 3.3

 

Effect of Termination

     10   

ARTICLE IV CONFIDENTIALITY

     10   

Section 4.1

 

General

     10   

Section 4.2

 

No Disclosure, Compliance with Law, Return or Destruction

     11   

Section 4.3

 

Protective Arrangements

     11   

Section 4.4

 

Survival

     12   

Section 4.5

 

Ownership of Data

     12   

ARTICLE V INDEMNIFICATION

     12   

Section 5.1

 

Indemnification for Third Party Claims

     12   

Section 5.2

 

Procedures for Indemnification of Third Party Claims

     13   

Section 5.3

 

Limitation on Damages

     14   

Section 5.4

 

Disclaimer of Warranties

     14   

ARTICLE VI MISCELLANEOUS

     15   

Section 6.1

 

Cooperation

     15   

Section 6.2

 

Negotiation

     15   

Section 6.3

 

Consent to Jurisdiction; Forum; Service of Process; Waiver of Jury Trial

     15   

Section 6.4

 

Notices

     16   

Section 6.5

 

Entire Agreement

     17   

Section 6.6

 

Waivers and Amendments

     17   

Section 6.7

 

Governing Law

     17   

Section 6.8

 

Binding Effect; Assignment

     17   

Section 6.9

 

Monetary Amounts

     18   

Section 6.10

 

Articles and Sections

     18   

Section 6.11

 

Interpretation

     18   

 

-i-



--------------------------------------------------------------------------------

             Page    

Section 6.12

 

Severability of Provisions

     18     

Section 6.13

 

Counterparts

     18     

Section 6.14

 

No Personal Liability

     18     

Section 6.15

 

No Third Party Beneficiaries

     18     

Section 6.16

 

Force Majeure

     18     

Section 6.17

 

Independent Contractors

     19     

Section 6.18

 

Employees

     19     

Section 6.19

 

No Set-Off

     19   

Service Schedules

 

1.   

India Services

2.   

ADP Facilities Services

3.   

Dealer Facilities Services

4.   

IT Infracture Services

5.   

Vendor Services

6.   

Tax Services

7.   

Statutory Research Services

 

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 29,
2014, between Automatic Data Processing, Inc., a Delaware corporation (“ADP”),
and CDK Global Holdings, LLC, a Delaware limited liability company. ADP and
Dealer shall be separately referred to herein as a “Party” and together as the
“Parties.”

WHEREAS, the Board of Directors of ADP has determined that it is in the best
interests of ADP to separate the Dealer Business (as defined below) and the ADP
Business (as defined below) into two independent public companies (the
“Separation”), in order to provide greater flexibility for the management,
capital requirements and growth of the Dealer Business and to allow ADP to focus
its time and resources on the development and growth of the ADP Business;

WHEREAS, ADP and Dealer have entered into a Separation and Distribution
Agreement, dated as of September 29, 2014 (as the same may be amended,
supplemented, restated and/or modified from time to time, the “Separation
Agreement”), in order to carry out, effect and consummate the Separation
(including the distribution, by dividend, to ADP stockholders of the capital
stock of Dealer (or its successor), as more fully described in the Separation
Agreement (the “Distribution”)); and

WHEREAS, the Separation Agreement requires that Dealer and ADP enter into this
Agreement to properly document the transition services to be provided by ADP,
Dealer and/or Third Party Service Providers (as defined below) to the applicable
Service Recipients (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements entered into herein and in the Separation Agreement,
and intending to be legally bound hereby, ADP and Dealer agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For all purposes of this Agreement:

“Action” means any claim, demand, action, cause of action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

“ADP” has the meaning assigned to such term in the Preamble hereto.

“ADP Business” means all businesses and operations of the ADP Group, other than
the Dealer Business.



--------------------------------------------------------------------------------

“ADP Group” means ADP and each Person that will be a direct or indirect
Subsidiary of ADP immediately after the Distribution and each Person that is or
becomes a member of the ADP Group after the Distribution, including any Person
that is or was merged into ADP or any such direct or indirect Subsidiary, and
each other Person that would have been included in the ADP Group in connection
with the Restructuring but for the delayed transfers required by Section 2.3(b)
of the Separation Agreement.

“ADP PL Dealer Associates” has the meaning assigned to such term in Service
Schedule [1].

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

“Agreement” has the meaning assigned to such term in the Preamble hereto, as
such Agreement is amended, restated, supplemented or otherwise modified from
time to time.

“Ancillary Agreements” means the Data Center Services Agreement, the Employee
Matters Agreement, the Intellectual Property Transfer Agreement, the
Restructuring Documents, the Tax Matters Agreement and any other instruments,
assignments, documents and agreements executed in connection with the
implementation of the transactions contemplated by the Separation Agreement.

“Business” means the Dealer Business and/or the ADP Business, as the context
requires.

“Business Day(s)” means any day other than a Saturday, Sunday or national
holiday.

“Data Center Services Agreement” means the Data Center Services Agreement, to be
entered into between ADP, LLC and Dealer, substantially in the form attached to
the Separation Agreement, with such changes as may be agreed to by such parties
and ADP.

“Dealer” means, prior to the LLC Conversion, CDK Global Holdings, LLC, a
Delaware limited liability company whose sole member is ADP and, immediately
after the LLC Conversion, CDK Global, Inc., a Delaware corporation whose sole
stockholder is ADP.

“Dealer Business” means the business and operations conducted by the Dealer
Group from time to time, whether prior to, at or after the Effective Time,
including, without duplication, (i) the Dealer Services Business (as defined in
the

 

-2-



--------------------------------------------------------------------------------

Separation Agreement) conducted by ADP prior to the Restructuring (including
with respect to any terminated, divested or discontinued business or operations
of the Dealer Group), (ii) the Dealer Services Business conducted by ADP prior
to any previous internal restructurings of ADP relating to the Dealer Services
Business and (iii) the business and operations conducted by the Dealer Group, as
more fully described in the Information Statement (as defined in the Separation
Agreement).

“Dealer Group” means Dealer and each Person that will be a direct or indirect
Subsidiary of Dealer immediately prior to the Distribution (but after giving
effect to the Restructuring) and each Person that is or becomes a member of the
Dealer Group after the Distribution, including any Person that is or was merged
into Dealer or any such direct or indirect Subsidiary, and each other Person
that would have been included in the Dealer Group in connection with the
Restructuring but for the delayed transfers required by Section 2.3(b) of the
Separation Agreement.

“Dispute Escalation Notice” has the meaning assigned to such term in
Section 6.2.

“Distribution” has the meaning assigned to such term in the Recitals hereto.

“Distribution Date” means the date on which the Distribution shall be effected,
such date to be determined by, or under the authority of, the Board of Directors
of ADP in its sole and absolute discretion.

“Effective Time” means the time at which the Distribution occurs on the
Distribution Date.

“Employee Matters Agreement” means the Employee Matters Agreement to be entered
into between ADP and Dealer, substantially in the form attached to the
Separation Agreement, with such changes as may be agreed to by the Parties.

“Fees” has the meaning assigned to such term in Section 2.2(b).

“Force Majeure” has the meaning assigned to such term in Section 6.16.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NASDAQ.

“Group” means the ADP Group and/or the Dealer Group, as the context requires.

“Indemnified Party” has the meaning assigned to such term in Section 5.1.

“Indemnifying Party” has the meaning assigned to such term in Section 5.1.

 

-3-



--------------------------------------------------------------------------------

“Information” means all information of either the ADP Group or the Dealer Group,
as the context requires, whether or not patentable or copyrightable, in written,
oral, electronic or other tangible or intangible forms, stored in any medium,
including non-public financial information, studies, reports, records, books,
accountants’ work papers, contracts, instruments, surveys, discoveries, ideas,
concepts, know-how, techniques, designs, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts, data, computer data, disks,
diskettes, tapes, computer programs or other software, marketing plans, customer
data, communications by or to attorneys, memos and other materials prepared by
attorneys and accountants or under their direction (including attorney work
product), and other technical, financial, legal, employee or business
information or data.

“Intellectual Property Transfer Agreement” means the Intellectual Property
Transfer Agreement to be entered into between ADP and Dealer, substantially in
the form attached to the Separation Agreement, with such changes as may be
agreed to by the Parties.

“Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.

“LLC Conversion” has the meaning assigned to such term in the Separation
Agreement.

“Losses” has the meaning assigned to such term in Section 5.1.

“NASDAQ” means the NASDAQ Global Select Market.

“Parties” has the meaning assigned to such term in the Preamble hereto.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Restructuring” has the meaning assigned to such term in the Separation
Agreement.

“Restructuring Documents” has the meaning assigned such term in the Separation
Agreement.

“Separation” has the meaning assigned to such term in the Recitals hereto.

“Separation Agreement” has the meaning assigned to such term in the Recitals
hereto.

 

-4-



--------------------------------------------------------------------------------

“Service Provider” means (i) with respect to Service Schedules 1, 2 and 4
through 7, ADP, and (ii) with respect to Service Schedule 3, Dealer.

“Service Recipient” means (i) with respect to Service Schedules 1, 2 and 4
through 3, any member of the Dealer Group or its permitted assignees under the
Separation Agreement and all legal entities owned by Dealer immediately after
the Distribution, and (ii) with respect to Service Schedule 3, any member of the
ADP Group or its permitted assignees under the Separation Agreement and all
legal entities owned by ADP immediately after the Distribution.

“Service Schedule” has the meaning assigned to such term in Section 2.1(a).

“Services” has the meaning assigned to such term in Section 2.1(a).

“Subsidiary” means, with respect to any Person, any other Person of which such
first Person (either alone or through or together with any other Subsidiary of
such first Person) owns, directly or indirectly, a majority of the stock or
other equity interests the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into
between ADP and Dealer, substantially in the form attached to the Separation
Agreement, with such changes as may be agreed to by the Parties.

“Term” has the meaning assigned to such term in Section 3.1(a).

“Third Party Service Providers” shall mean third parties which are or will be
engaged by a Service Provider or its Affiliates to assist in the delivery of its
obligations under this Agreement.

“Transition” means the transition of the Services from a Service Provider or a
Third Party Service Provider to a Service Recipient or its own third party
service providers.

“Type 2 Services” has the meaning assigned to such term in Service Schedule 1.

Section 1.2 General Interpretive Principles. (i) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires, (ii) the words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph and Schedule are references to the Articles, Sections, paragraphs and
Schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified, (iv) any reference
to any federal, state, local or non-U.S. statute or Law shall be deemed to also
refer to all rules and regulations promulgated thereunder, in each case as
amended from time to time, unless the context otherwise requires and
(v) references to a Person also refer to its predecessors and permitted
successors and assigns.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

SERVICES

Section 2.1 Services.

(a) The term “Services” shall mean and refer solely to those services listed on
Schedules 1 through 7 hereto (each a “Service Schedule”), that are necessary
(i) for the uninterrupted and continued operations of each Business after the
Distribution Date in substantially the same manner as such Business was
conducted and operated immediately prior to the Distribution Date or (ii) to aid
Dealer and ADP in the Transition.

(b) Commencing on the Distribution Date and continuing throughout the Term, each
Service Provider agrees to provide through its Group and/or Third Party Service
Providers, subject to changes in applicable Law, the Services in accordance with
the applicable Service Schedules, it being understood by the Parties that
(except as otherwise set forth in the Service Schedules) the Services shall be
provided only to the extent that services of similar kind were provided by such
Service Provider or Third Party Service Providers to the applicable Business
prior to the Distribution Date. This Section 2.1(b) does not apply to the Type 2
Services set forth on Service Schedule 1 hereof.

(c) To the extent that any of the assets required by a Party (as Service
Provider hereunder) to provide any Services have become the property of a
Service Recipient pursuant to the Separation, such Service Recipient hereby
grants to the applicable Service Provider a limited, non-exclusive license to
use such assets, for a period not to exceed the Term, for the purpose of
providing such Services and aiding the Transition on the terms and subject to
the conditions set forth in this Agreement.

(d) The Parties shall use their respective commercially reasonable efforts to
complete the Transition (including in the case of Dealer, identifying and
recruiting applicable new personnel) as soon as practicable and in no event
later than the expiration of the Term and shall commit and provide sufficient
and appropriate resources to timely complete the Transition. Each Service
Provider shall also use its reasonable best efforts to assist the applicable
Service Recipient in obtaining licenses and/or consents with or from any of such
Service Provider’s current vendors or service providers (excluding landlords)
who are providing services, products or licenses to such Service Recipient, or
to such Service Provider for the benefit of such Service Recipient, prior to the
Distribution Date; provided that in no event shall such assistance by such
Service Provider require or be deemed to require such Service Provider to incur
any additional costs or make any additional payments to any such vendors or
service providers.

(e) Except with respect to a Service Provider’s applicable efforts obligations
under Section 2.1(d) above, each Service Recipient acknowledges and

 

-6-



--------------------------------------------------------------------------------

agrees that a Service Provider has no obligation to actually obtain licenses or
consents with any vendor or service provider in connection with the Services and
that any failure by a Service Provider to actually obtain any such license or
consent will not constitute a breach of this Agreement or the negligence or
willful misconduct of such Service Provider; provided that failure to obtain any
such license or consent shall not relieve such Service Provider of its
obligations to provide the applicable Services set forth herein.

(f) Unless specifically set forth elsewhere herein to the contrary, this
Agreement does not apply to the services to be provided by a Service Provider
(or any of its Subsidiaries) to a Service Recipient (or any of its Subsidiaries)
pursuant to any Ancillary Agreements.

(g) If, after the execution of this Agreement, the Parties reasonably determine
that a service (i) that was provided by a Service Provider or a Third Party
Service Provider to a Service Recipient prior to the Distribution Date and
(ii) is reasonably necessary to the conduct of a Business after the Distribution
Date, was unintentionally omitted from the Service Schedules, then such Service
Provider shall provide such additional service to such Service Recipient (with
such service becoming a Service for purposes of this Agreement) and a Service
Schedule shall be created for such Service, it being agreed by the Parties that
the charges for such additional Services shall be their actual cost to such
Service Provider (unless the exception contained in Section 2.2(b), regarding
countries other than the United States, applies); provided, however, that no
Service Provider shall be required to provide any additional service, or at any
price, that would prevent, or be reasonably likely to prevent, or be
inconsistent with the qualification of the Separation as a tax-free transaction
for U.S. federal, state and local income tax purposes.

(h) The Parties hereby agree that each Service Provider is under no obligation
to enter into any engagements with new Third Party Service Providers in
connection with this Agreement unless (i) such Service Provider is entering into
such new engagements with respect to its own internal business or in its
ordinary course of business and (ii) the applicable Service Recipient is not
able to engage its own third party service providers with respect to the same
subject matter within the applicable timing needs of such Service Recipient.
Each Party shall use its commercially reasonable efforts to transition from the
other Group and the Third Party Service Providers to itself or its own third
party service providers.

Section 2.2 Terms of the Service Schedules; Fees & Costs.

(a) Each Service Provider shall provide, and shall cause any Third Party Service
Providers to provide, the Services with at least the same level of service and
degree of quality as provided by such Service Provider to the Distribution Date;
provided, however, that, in light of the supervision and management of the ADP
PL Dealer Associates, ADP (as Service Provider) shall not be responsible for
either the level of service or degree of quality of the Type 2 Services set
forth on Service Schedule 1.

 

-7-



--------------------------------------------------------------------------------

(b) Each Service Schedule shall, in addition to the Services to be delivered by
a Service Provider, set forth the fees to be paid by the Service Recipient for
such Services (collectively, the “Fees”). If not set forth in any Service
Schedule, the Parties agree that the Fees for each of the Services are intended
to be equal to the Service Provider’s applicable allocated costs to the
applicable Business prior to the Distribution, except to the extent that legal
counsel with respect to any applicable country other than the United States
(including India) has advised that a different fee for the Services is required
or is more appropriate under the applicable Law of such other country.

(c) Not more than thirty (30) days following the end of each calendar month
during the Term, each Service Provider (directly or through one or more of its
Affiliates) shall issue a monthly invoice to the Service Recipient, setting
forth the Fees (itemized by Service) and any applicable taxes payable by such
Service Recipient for such calendar month.

(d) Except as otherwise provided herein or in the applicable Service Schedules,
the aggregate Fees under the Service Schedules shall be paid in full by each
Service Recipient within thirty (30) days following receipt of an invoice from
the Service Provider, unless such Service Recipient in good faith disputes the
amount of Fees contained in any such invoice, as provided in Section 2.2(e)
below.

(e) If a Service Recipient, in good faith, disputes any Fees, it shall promptly
submit to the Service Provider written notice of such dispute and may withhold
from its payment of the relevant invoice only such disputed amounts (except for
applicable taxes), subject to resolution in accordance with Section 6.2.

(f) Each Service Recipient understands that prior to the date of this Agreement,
the Service Provider may have contracted with Affiliates or Third Party Service
Providers to provide services in connection with all or any portion of the
Services. Each Service Provider may subcontract with its present and future
Affiliates or Third Party Service Providers to provide the Services (and may
increase the scope of such engagement of Affiliates or Third Party Service
Providers).

(g) Each Service Provider shall promptly correct any errors or omissions in any
of the Services that it has provided to a Service Recipient hereunder.

Section 2.3 Transition. During the Term, each of ADP and Dealer shall cooperate
with each other with respect to the Transition and to use their respective
commercially reasonable efforts to timely complete the Transition.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

TERM AND TERMINATION

Section 3.1 Term.

The term of this Agreement shall commence on the Distribution Date and end on
the first (1st) anniversary thereof, unless earlier terminated in accordance
with Section 3.2 below (the “Term”); provided, however, that notwithstanding the
foregoing, for purposes of (i) the use of the Premises set forth on Table 2.3 of
Service Schedule 2 and (ii) Part I, Section B of Service Schedule 4, the “Term”
shall commence on the Distribution Date and end on the second (2nd) anniversary
thereof, unless terminated in accordance with Section 3.2 below. If the Parties
agree (or if required by applicable Law), the Service Schedules will set forth
any shorter periods for which particular Services will be provided.

Section 3.2 Termination by Dealer or ADP. This Agreement or any Service provided
hereunder in accordance with a Service Schedule, as applicable, may be
terminated as follows:

(a) except as otherwise provided by Law, by either Dealer or ADP at any time
upon written notice to the other Party, if (i) the other Party is adjudicated as
bankrupt, (ii) any insolvency, bankruptcy or reorganization proceeding is
commenced by the other Party under any insolvency, bankruptcy or reorganization
act, (iii) any action is taken by others against the other Party under any
insolvency, bankruptcy or reorganization act and such Party fails to have such
proceeding stayed or vacated within ninety (90) days or (iv) if the other Party
makes an assignment for the benefit of creditors, or a receiver is appointed for
the other Party which is not discharged within thirty (30) days after the
appointment of the receiver;

(b) by ADP at any time upon written notice to Dealer, if Dealer fails to pay the
amount of any undisputed Fees payable by it in accordance with Section 2.2
hereof and such failure is not cured within fifteen (15) Business Days after
written notice from ADP or its applicable Affiliate;

(c) by Dealer at any time upon written notice to ADP, if ADP fails to pay the
amount of any undisputed Fees payable by it in accordance with Section 2.2
hereof and such failure is not cured within fifteen (15) Business Days after
written notice from Dealer or its applicable Affiliate; or

(d) by ADP or Dealer at the end of any calendar month, with respect to any or
all of the Services provided to it hereunder; provided, that ADP or Dealer shall
give the other Party not less than fifteen (15) Business Days prior written
notice specifying the date that such termination is to be effective (or such
shorter notice as may be agreed upon by Dealer and ADP); provided further that
ADP and Dealer will not delay termination of those particular Services for which
the Transition has been completed.

 

-9-



--------------------------------------------------------------------------------

Section 3.3 Effect of Termination. In the event this Agreement is validly
terminated as provided herein, each of the Parties shall be relieved of its
duties and obligations arising hereunder after the date of such termination;
provided, however, that (i) the provisions set forth in Articles IV, V and VI
hereof shall survive any termination of this Agreement and (ii) such termination
in and of itself shall not relieve a Party of liability for a breach prior to
the date of such termination. For the avoidance of doubt, in the event of any
termination of one or more Services, the Fees applicable to such Services, in
accordance with Section 2.2 above, shall no longer be charged or due after the
effective date of such termination and in the event of a material reduction by a
Service Recipient of the amount of the Services it elects to continue to
receive, the Fees applicable to such Services shall be appropriately reduced
thereafter if costs to the Service Provider are correspondingly reduced as a
result of such reduction.

ARTICLE IV

CONFIDENTIALITY

Section 4.1 General. Each Party acknowledges (i) that such Party has in its
possession and, in connection with this Agreement, the Separation Agreement and
the Ancillary Agreements such Party will receive, Information of the other Party
that is not available to the general public, and (ii) that such Information may
constitute, contain or include material non-public Information of the other
Party. Subject to Section 4.3 below, as of the Distribution Date, ADP, on behalf
of itself and each of its Affiliates, and Dealer, on behalf of itself and each
of its Affiliates, agrees to hold, and to cause its and their respective
directors, officers, employees, agents, third party contractors, vendors,
accountants, counsel and other advisors and representatives to hold, in strict
confidence, with at least the same degree of care that such Party applies to its
own confidential and proprietary Information pursuant to its applicable policies
and procedures in effect as of the Distribution Date, all Information concerning
the other Party (or its Business) and such other Party’s Affiliates (or their
respective Business) that is either in its possession (including Information in
its possession prior to the Distribution Date) or furnished by the other Party
or the other Party’s Affiliates or their respective directors, officers,
employees, agents, third party contractors, vendors, accountants, counsel and
other advisors and representatives at any time pursuant to this Agreement, the
Separation Agreement and the Ancillary Agreements, and will not use such
Information other than for such purposes as may be expressly permitted
hereunder, except, in each case, to the extent that such Information:

(a) is or becomes available to the general public, other than as a result of a
disclosure by such Party or its Affiliates or any of their respective directors,
officers, employees, agents, third party contractors, vendors, accountants,
counsel and other advisors and representatives in breach of this Agreement;

 

-10-



--------------------------------------------------------------------------------

(b) was available to such Party or its Affiliates, or becomes available to such
Party or its Affiliates, on a non-confidential basis from a source other than
the other Party hereto, provided, that, the source of such Information was not
bound by a confidentiality obligation with respect to such Information, or
otherwise prohibited from transmitting the Information to such Party or its
Affiliates by a contractual, legal or fiduciary obligation; or

(c) is independently generated by such Party without use of or reference to any
proprietary or confidential Information of the other Party.

Section 4.2 No Disclosure, Compliance with Law, Return or Destruction. Each
Party agrees not to release or disclose, or permit to be released or disclosed,
any Information with respect to the other Party to any other Person, except its
and its Affiliates’ respective directors, officers, employees, agents, third
party contractors, vendors, accountants, counsel, lenders and other advisors and
representatives who need to know such Information in connection with this
Agreement, the Separation Agreement or the Ancillary Agreements or for valid
business reasons relating thereto, and except in compliance with Section 4.3
below. Each Party shall advise its and its Affiliates’ respective directors,
officers, employees, agents, third party contractors, vendors, accountants,
counsel, lenders and other advisors and representatives who have been provided
with such Information of such Party’s confidentiality obligations hereunder and
that such Information may constitute, contain or include material non-public
Information of the other Party. Each Party shall, and shall cause its and its
Affiliates’ respective directors, officers, employees, agents, third party
contractors, vendors, accountants, counsel, lenders and other advisors and
representatives who have been provided with such Information to use such
Information only in accordance with (i) the terms of this Agreement, the
Separation Agreement or the Ancillary Agreements and (ii) applicable Law
(including federal and state securities Laws). Each Party shall promptly, after
receiving a written request of the other Party, return to the other Party all
such Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other Party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon), as directed by the other Party; provided, however,
that in no event shall either Party be required to destroy any hardware that
includes Information if such Information is only accessible to highly skilled
computer experts and cannot otherwise be deleted or destroyed without undue cost
or effort (provided that such Information will remain subject to the
confidentiality protection provisions herein).

Section 4.3 Protective Arrangements. Notwithstanding anything herein to the
contrary, in the event that either Party or any of its directors, officers,
employees, agents, third party contractors, vendors, accountants, counsel,
lenders or other advisors or representatives either determines on the advice of
its counsel that it is required to disclose any Information pursuant to
applicable Law or the rules or regulations of a Governmental Authority or
receives any demand under lawful process or from any Governmental Authority to
disclose or provide Information of the other Party that is subject to the
confidentiality provisions hereof, such Party shall, if possible, notify the
other Party prior to disclosing or providing such Information and shall
cooperate at the expense of the

 

-11-



--------------------------------------------------------------------------------

other Party in seeking any reasonable protective arrangements requested by such
other Party. In the event that a protective arrangement is not obtained, the
Party that received such request (i) may thereafter disclose or provide such
Information to the extent required by such Law (as so advised by counsel) or by
lawful process or such Governmental Authority, without liability therefor and
(ii) shall exercise its commercially reasonable efforts to have confidential
treatment accorded any such Information so furnished.

Section 4.4 Survival. The obligations of confidentiality in this Article IV
shall remain in effect during the Term and thereafter.

Section 4.5 Ownership of Data. To the extent related to a particular Business,
the related Service Recipient shall own all right, title and interest in and to
all data generated for such Service Recipient by the Service Provider, its
Affiliates and any Third Party Service Providers in providing the applicable
Services.

ARTICLE V

INDEMNIFICATION

Section 5.1 Indemnification for Third Party Claims.

(a) From and after the Distribution Date, ADP, on the one hand, and Dealer, on
the other hand (as applicable, an “Indemnifying Party”), shall indemnify the
other Party, the other Party’s Affiliates and their respective officers,
directors and employees (each, an “Indemnified Party”), against and hold them
harmless from any and all liabilities, losses, damages, claims, costs, expenses,
interest, awards, judgments and penalties (including reasonable fees for outside
counsel, accountants and other outside consultants) (collectively, “Losses”)
suffered or incurred by the Indemnified Party in connection with a third party
claim against such Indemnified Party, which Losses result from (1) a breach of
this Agreement by the Indemnifying Party, or (2) the negligence or willful
misconduct of the Indemnifying Party in its performance of its obligations
hereunder; provided, however, that the Indemnifying Party shall not be deemed to
have breached the Agreement, or been negligent or to have engaged in willful
misconduct, to the extent that Losses arise as a result of information provided
by or on behalf of the Indemnified Party to the Indemnifying Party or any
actions taken or omitted to be taken by the Indemnifying Party upon the written
direction or instruction of the Indemnified Party. For avoidance of doubt, this
Article V applies solely to the specific matters and activities covered by this
Agreement (and not to matters specifically covered by the Separation Agreement
or the Ancillary Agreements).

(b) The amount of any Losses payable under Section 5.1(a) by the Indemnifying
Party shall be net of any amounts actually recovered by the Indemnified Party
from any other Person alleged to be responsible therefor. If the Indemnified
Party receives any amounts from any other Person alleged to be responsible for
any Losses subsequent to an indemnification payment by the Indemnifying Party,
then the Indemnified Party shall promptly reimburse the Indemnifying Party for
the amount actually paid by the Indemnifying Party to the Indemnified Party in
respect of such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by the Indemnified Party in
collecting such amount.

 

-12-



--------------------------------------------------------------------------------

Section 5.2 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by any Person who is not a member of the ADP Group or the Dealer Group
of any claim, or of the commencement by any such Person of any Action, with
respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnified Party pursuant to Section 5.1 of this
Agreement (collectively, a “Third Party Claim”), such Indemnified Party shall
give such Indemnifying Party prompt written notice thereof and, in any event,
within ten (10) days after such Indemnified Party received notice of such Third
Party Claim. Any such notice shall describe the Third Party Claim in reasonable
detail, including, if known, the amount of the liability for which
indemnification may be available. Notwithstanding the foregoing, the failure of
any Indemnified Party or other Person to give notice as provided in this
Section 5.2(a) shall not relieve the related Indemnifying Party of its
obligations under this Article V, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect (but is not required) to assume the defense
of and defend, at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party in accordance with Section 5.2(a)
(or sooner, if the nature of such Third Party Claim so requires), the
Indemnifying Party shall notify the Indemnified Party of its election whether
the Indemnifying Party will assume control of the defense of such Third Party
Claim, which election shall specify any reservations or exceptions. If, in such
notice, the Indemnifying Party elects to assume the defense of a Third Party
Claim, the Indemnified Party shall have the right to employ separate counsel and
to participate in (but not control) the defense, compromise, or settlement
thereof, but the fees and expenses of such counsel shall be the expense solely
of such Indemnified Party.

(c) If, in such notice, an Indemnifying Party elects not to assume
responsibility for defending a Third Party Claim, or fails to notify an
Indemnified Party of its election as provided in Section 5.2(b), such
Indemnified Party may defend such Third Party Claim at the cost and expense of
the Indemnifying Party (subject to the terms and conditions of this Agreement).

(d) The Indemnifying Party shall not have the right to compromise or settle a
Third Party Claim the defense of which it shall have assumed pursuant to
Section 5.2(b) except with the consent of the Indemnified Party (such consent
not to be unreasonably withheld, delayed or conditioned). Any such settlement or
compromise made or caused to be made of a Third Party Claim in accordance with
this Article V shall be binding on the Indemnified Party in the same manner as
if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise. For the avoidance
of doubt, the Indemnified Party’s

 

-13-



--------------------------------------------------------------------------------

failure to consent to any such settlement or compromise shall be deemed
unreasonable if such settlement or compromise (1) provides for an unconditional
release of the Indemnified Party from liability with respect to such Third Party
Claim and (2) does not require the Indemnified Party to make any payment that is
not fully indemnified under this Agreement or to be subject to any non-monetary
remedy. If the Indemnified Party unreasonably withholds a consent required by
this Section 5.2(d) to the terms of a compromise or settlement of a Third Party
Claim proposed to the Indemnified Party by the Indemnifying Party, the
Indemnifying Party’s obligation to indemnify the Indemnified Party for such
Third Party Claim (if applicable) shall not exceed the total amount that had
been proposed in such compromise or settlement offer plus the amount of all
expenses incurred by the Indemnified Party with respect to such Third Party
Claim through the date on which such consent was requested.

(e) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.

(f) All amounts required to be paid pursuant to this Article V shall be paid
promptly in immediately available funds by wire transfer to a bank account
designated by the Indemnified Party.

Section 5.3 Limitation on Damages. IN NO EVENT SHALL EITHER PARTY AND/OR ITS
AFFILIATES OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
SUBCONTRACTORS BE LIABLE REGARDLESS OF THE FORM OF ACTION OR LEGAL THEORY FOR
(A) INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES
OF ANY KIND RELATED TO THE PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT,
INCLUDING LOST PROFITS, LOSS OF DATA OR BUSINESS INTERRUPTION, (B) IN THE CASE
WHERE ADP IS THE SERVICE PROVIDER, LOSSES RELATED TO THIS AGREEMENT IN EXCESS OF
AN AGGREGATE AMOUNT EQUAL TO $500,000.00 AND (C) IN THE CASE WHERE DEALER IS THE
SERVICE PROVIDER, LOSSES RELATED TO THIS AGREEMENT IN EXCESS OF AN AGGREGATE
AMOUNT EQUAL TO $100,000.00.

Section 5.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WRITTEN OR ORAL, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS
AGREEMENT, INCLUDING WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR SUITABILITY
OR FITNESS FOR A

 

-14-



--------------------------------------------------------------------------------

PARTICULAR PURPOSE, AND ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE. NOTHING IN THIS AGREEMENT IS INTENDED TO LIMIT ANY
RIGHTS OR REMEDIES OF EITHER PARTY UNDER THE SEPARATION AGREEMENT OR ANY
ANCILLARY AGREEMENT.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Cooperation. Each Party shall, and shall cause its Affiliates to,
use good faith efforts to cooperate with the other Party in all matters relating
to the provision and receipt of Services, including providing information and
documentation sufficient for the other Party to provide the Services and making
available, as reasonably requested by the other Party, timely decisions,
approvals and acceptances in order that the other Party and its Affiliates may
perform their respective obligations under this Agreement in a timely manner.

Section 6.2 Negotiation. In the event that any dispute arises between the
Parties that cannot be resolved, either Party shall have the right to refer the
dispute for resolution to the chief financial officers of the Parties by
delivering to the other Party a written notice of such referral (a “Dispute
Escalation Notice”). Following receipt of a Dispute Escalation Notice, the chief
financial officers of the Parties shall negotiate in good faith to resolve such
dispute. In the event that the chief financial officers of the Parties are
unable to resolve such dispute within fifteen (15) Business Days after receipt
of the Dispute Escalation Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute. In the event that the chief executive
officers of the Parties are unable to resolve such dispute within thirty
(30) Business Days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 6.3. The
Parties agree that all discussions, negotiations and other Information exchanged
between the Parties during the foregoing escalation proceedings shall be without
prejudice to the legal position of a Party in any subsequent Action.

Section 6.3 Consent to Jurisdiction; Forum; Service of Process; Waiver of Jury
Trial.

(a) Subject to the prior exhaustion of the procedures set forth in Section 6.2,
each of the Parties agrees that, notwithstanding anything herein, all Actions
arising out of or in connection with this Agreement, or for recognition and
enforcement of any judgment arising out of or in connection with this Agreement,
shall be tried and determined exclusively in the state or federal courts in the
State of New York, County of New York, and each of the Parties hereby
irrevocably submits with regard to any such Action for itself and in respect to
its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of the Parties hereby expressly waives any right it
may have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such Action (i) any claim that

 

-15-



--------------------------------------------------------------------------------

it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts; and (iii) any claim that (A) any of the aforesaid courts is an
inconvenient or inappropriate forum for such Action, (B) venue is not proper in
any of the aforesaid courts and (C) this Agreement or the subject matter hereof
may not be enforced in or by any of the aforesaid courts. Each of the Parties
agrees that mailing of process or other papers in connection with any such
Action in the manner provided in Section 6.4 or any other manner as may be
permitted by Law shall be valid and sufficient service thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE WAIVER IN SECTION 6.3(b), (II) SUCH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) SUCH PARTY MAKES SUCH
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS AND
CERTIFICATIONS HEREIN.

(c) The covenant of each Service Provider to provide the applicable Services is
independent of each Service Recipient’s covenants under this Agreement and the
Separation Agreement, and each Service Provider, during any dispute or
otherwise, shall continue to provide the Services to the applicable Service
Recipient so long as such Service Recipient is not in material and ongoing
breach of its obligations under Section 4.1 hereof for which breach such Service
Recipient, after becoming aware of or receiving notice of such breach, has not
promptly commenced and continued commercially reasonable efforts to remedy.

Section 6.4 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:

(a) if to Dealer or any member of the Dealer Group, to:

CDK Global, Inc. 1

950 Hassell Road Suite 1000

Hoffman Estates, IL 60169-6308

Attention: General Counsel

Fax: (847) 781-9873

 

-16-



--------------------------------------------------------------------------------

(b) if to ADP or any member of the ADP Group, to:

Automatic Data Processing, Inc.

One ADP Boulevard

Roseland, NJ 07068-1728

Attention: General Counsel

Facsimile: (973) 974-3399

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt. Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party.

Section 6.5 Entire Agreement. This Agreement, together with the Service
Schedules hereto, constitutes the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

Section 6.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by Dealer and ADP or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of either Party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any further exercise thereof or the exercise of any other such right,
power or privilege.

Section 6.7 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
the conflicts of laws principles thereof; provided, however, that the parties’
remedies with respect to the Services contemplated by Service Schedule I and
relating to matters mandatorily governed by the laws of India, shall be governed
by the laws of India.

Section 6.8 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement is not assignable by either Party without the
prior written consent of the other Party; provided, that either Dealer or ADP,
as the case may be, may assign any of its rights under this Agreement to any of
its respective Affiliates (it being understood that no such assignment shall
effect a novation or otherwise relieve the assigning Party of any of its
obligations hereunder nor in any way increase the obligations of the
non-assigning Party under this Agreement); provided, further, that either Party
may assign its rights and obligations under this Agreement in connection with a
sale of all or substantially all of its business, whether by sale of assets,
merger or otherwise.

 

-17-



--------------------------------------------------------------------------------

Section 6.9 Monetary Amounts. Unless otherwise expressly provided, monetary
amounts are in U.S. dollars.

Section 6.10 Articles and Sections. The Article and Section headings in this
Agreement are for reference only and shall not affect the interpretation of this
Agreement.

Section 6.11 Interpretation. The Parties acknowledge and agree that (i) each
Party reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision, (ii) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement and (iii) the terms and
provisions of this Agreement shall be construed fairly as to each of the
Parties, regardless of which Party was generally responsible for the preparation
of this Agreement.

Section 6.12 Severability of Provisions. If any provision or any portion of any
provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby. If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.

Section 6.13 Counterparts. This Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the Parties.

Section 6.14 No Personal Liability. This Agreement (and each agreement,
certificate and instrument delivered pursuant hereto) shall not create or be
deemed to create or permit any personal liability or obligation on the part of
any officer, director, employee, agent, representative or investor of either
Party.

Section 6.15 No Third Party Beneficiaries. Except as otherwise provided in
Article V, no provision of this Agreement is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the Parties.

Section 6.16 Force Majeure. Neither Party shall be liable for any expense, loss
or damage whatsoever arising out of any delay or failure in the performance of
its obligations pursuant to this Agreement to the extent such delay or failure
results from events beyond the reasonable control of that Party (“Force
Majeure”), including acts of God, acts or regulations of any Governmental
Authority, war, riots, insurrection, terrorism or other hostilities, accident,
fire, flood, strikes, lockouts, labor disputes,

 

-18-



--------------------------------------------------------------------------------

pandemics or shortages of fuel; provided, that: (a) each Service Provider gives
the applicable Service Recipient, as soon as reasonably practicable, written
notice describing the occurrence, including, to the extent reasonably possible,
a non-binding estimation of its expected duration and probable impact on the
performance of its obligations hereunder, (b) the suspension of performance is
of a scope and duration reasonably related to the Force Majeure and (c) each
Service Provider uses commercially reasonable efforts to mitigate the effects of
the Force Majeure. Neither Party shall be entitled to terminate this Agreement
due to a Force Majeure or any failure resulting from any such event.

Section 6.17 Independent Contractors. Except as otherwise agreed in writing by
the Parties, in the performance of the Services to be rendered hereunder, each
Service Provider and its Affiliates shall at all times act as independent
contractors, and none is in any respect an agent, attorney, employee,
representative, joint venturer or fiduciary of a Service Recipient, and no
Service Recipient shall declare or represent to any third party that such
Service Provider or any of its Affiliates is acting in any respect as agent,
attorney, employee representative, joint venturer or fiduciary of such Service
Recipient. Neither ADP or its Affiliates, on the one hand, nor Dealer or its
Affiliates, on the other, shall have any power or authority to negotiate or
conclude any agreement, or to make any representation or to give any
understanding on behalf of the other in any way whatsoever.

Section 6.18 Employees. Individuals employed by a Service Provider or its
Affiliates who provide Services pursuant to this Agreement shall in no respect
be considered employees of the applicable Service Recipient. Each Service
Provider or one of its Affiliates shall act as the sole employer of the
individuals it employs and shall not delegate any employment functions to the
Service Recipient.

Section 6.19 No Set-Off. Each Party’s obligation to pay fees or make any other
required payments under this Agreement shall not be subject to any right of
offset, set-off, deduction or counterclaim, however arising, including, without
limitation, pursuant to any claims under the Separation Agreement or any of the
other Ancillary Agreements.

[Remainder of page intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first above written.

 

AUTOMATIC DATA PROCESSING, INC. By:   /s/ Michael A. Bonarti   Name: Michael A.
Bonarti   Title: Vice President

 

CDK GLOBAL HOLDINGS, LLC By:   /s/ Jan Siegmund   Name: Jan Siegmund   Title:
Vice President and Controller



--------------------------------------------------------------------------------

Schedules to Transition Services Agreement

SERVICE SCHEDULES

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE SERVICE SCHEDULES THAT
FOLLOW, IN NO EVENT SHALL A SERVICE PROVIDER BE DEEMED TO BE REQUIRED TO PROVIDE
ANY SERVICES BEYOND THE TERM.

TO THE EXTENT THAT A BUSINESS, PRIOR TO THE DISTRIBUTION, HAS ALREADY SATISFIED
ANY CROSS-CHARGE OBLIGATIONS THROUGH THE END OF THE APPLICABLE SERVICE
PROVIDER’S 2015 FISCAL YEAR FOR ANY OF THE SERVICES SPECIFIED ON THE FOLLOWING
SERVICE SCHEDULES (THAT ARE NOT BEING REIMBURSED OR REVERSED PURSUANT TO ANY
INTERCOMPANY RECONCILIATIONS IN CONNECTION WITH THE DISTRIBUTION), THE STATED
FEES SET FORTH FOR SUCH SERVICES IN THE SERVICE SCHEDULES SHALL NOT APPLY WITH
RESPECT TO PERIODS PRIOR TO THE END OF SUCH FISCAL YEAR.



--------------------------------------------------------------------------------

Service Schedule 1

India Services

Preface to Service Schedule 1:

Approximately 800 ADP Private Limited associates provide services on a full time
basis to the Dealer Group (the “ADP PL Dealer Associates”), and the remainder of
ADP Private Limited’s associates provide services either (1) to the ADP Group or
(2) to the ADP Private Limited associates generally (e.g., human resource
support). The ADP PL Dealer Associates (1) provide a variety of services to the
Dealer Group, primarily involving support of the Dealer Group finance
organization, and information technology services to the Dealer Group, and
(2) operate under the day to day instruction and supervision of other associates
of the Dealer Group. As such, ADP Private Limited and members of the ADP Group
do not supervise or manage ADP PL Dealer Associates and do not influence the
quality or timeliness of the work product produced by the ADP PL Dealer
Associates.

As used in this Service Schedule 1 the term “Service” means both:

 

  a. services provided by ADP Private Limited as employer of the ADP PL Dealer
Associates (“Type 1 Services”); and

 

  b. services provided by ADP PL Dealer Associates to members of the Dealer
Group (“Type 2 Services”).

Notwithstanding anything to the contrary in the Agreement, the obligation to
provide the Type 1 Services and Type 2 Services shall terminate on the earlier
of (i) such date that the ADP PL Associates are transferred to or otherwise
become employees of the Dealer Group and (ii) May 31, 2015, and such Services
shall cease to be provided following such termination date.

The Services covered by this Service Schedule 1 include both the Fortune 9
facility located in Hyderabad and S P Infocity facility in Pune.

Type 1 Services

 

  •   Facilities and maintenance

 

  •   Access to common areas (including reception, front office, cafeteria).

 

  •   Ensuring that the interim allocated Dealer space operates in the ordinary
course by providing housekeeping services, electrical and security.

 

  •   Administration (including travel)

 

  •   Front office support (reception and general administrative support)

 

  •   Travel arrangements for business visits

 

  •   Assisting associates in obtaining appropriate visas

 

  •   Travel booking (tickets, accommodation and taxis)

 

  •   Office stationery (including business cards and letter head) and supplies



--------------------------------------------------------------------------------

  •   Associate transport: Local transport to work-place as per applicable
transport policy

 

  •   Human resources

 

  •   Talent acquisition (including sourcing, screening, candidate management,
interviewing, selection, offer management, “on-boarding” and induction)

 

  •   Human resources shared services (including payroll, compensation and
benefits administration, leaves, exits, setting up HRMS tools and personnel file
management)

 

  •   Business human resources (including employee engagement, performance
management, grievance handling, employees relations and culture augmentation)

 

  •   Learning and development (including training administration, leadership
development and budget management)

 

  •   Assistance with maintaining current certifications: ADP to support and
maintain ADP Information Security Management System for Dealer.

 

  •   iKare: ADP will create a Dealer-only instance of ADP’s iKare system and
provide support in customizing iKare to Dealer’s needs.

 

  •   Provide access to India share point portal and shared services service
desk applications

Type 2 Services

 

  •   Finance (including creation of separate accounts and reports consistent
with ones currently in use), as follows:

 

  •   Maintenance and reporting of financial information for Indian statutory
needs and Dealer finance organization reporting needs.

 

  •   Replication of reporting that is currently provided for ADP Group,
including income summaries, setup of similar account structure, forecasting,
plan review process, AP approval structure, payroll processing, procurement
framework and book closing. Such reports are used for management reporting and
decision making and will be generated by the FP&A and accounting teams.

 

  •   Support of the transition of the move to a new financial system for Dealer
Services.

 

  •   Information technology services, including application development and
testing

 

  •   Invoicing

 

  •   Invoices for intra-Group services rendered by associates in India
(associated with the Dealer Group) to other Dealer Group members will be
generated for the various Dealer Group business units in line with current
pricing and processes.

 

  •   Procurement support (RFP process, tendering, evaluation, agreement
negotiation, Purchase Order releases, etc…)



--------------------------------------------------------------------------------

Fee: Per associate, per month, an amount equal to: (i) fully-loaded direct cost,
plus (ii) allocated indirect overhead costs.

Rebates on previously invoiced amounts will be calculated for Dealer when
calculated for ADP Group companies, and applied to Dealer when applied to ADP
Group companies (currently, monthly).



--------------------------------------------------------------------------------

Service Schedule 2

ADP Facilities Services

Section 1. Shared Facilities.

ADP shall permit each applicable member of Dealer Group to use each of the
premises situated at the locations set forth on Tables 2.1, 2.2 and 2.3 below
(each such premises, a “Premises”) in the same manner as said Premises was used
by such member of Dealer Group prior to the date hereof for the operation of the
Dealer Business. ADP shall allow Dealer Group and its employees, agents and
invitees access to and use of common facilities within its facilities located in
the Premises (each such facility, a “Facility”), including but not limited to,
any cafeterias, lavatories, kitchens, elevators and corridors during the
Facilities Term (as defined below) in the same manner as used by Dealer Group
prior to the Distribution Date.

Section 2. Furniture, Fixtures and Equipment.

The furniture, fixtures and equipment (“FF&E”) owned by ADP Group and located in
the Premises shall remain ADP Group’s property. Dealer Group shall have the
non-exclusive right to use the FF&E located in the Premises from time to time,
if any, during all times in which Dealer Group has access to the Premises. Upon
the expiration of the Facilities Term or the earlier termination of this
Agreement pursuant to Section 3.2, Dealer Group’s right to use the FF&E shall
terminate automatically, without any requirement for notice from ADP and Dealer
Group shall be responsible for any damage to the FF&E beyond normal wear and
tear. ADP shall be required to maintain, repair or replace the FF&E on the
Premises in the ordinary course and consistent with past practices, it being
acknowledged and agreed that ADP shall have the right, but not the obligation,
in its sole discretion, to replace the FF&E, if any, with comparable FF&E.

Section 3. Condition of the Premises and the FF&E.

Dealer acknowledges and agrees on behalf of Dealer Group that the Premises, the
Facilities and the FF&E are being made available in their “AS IS” condition as
of the date of this Agreement and ADP makes no representations or warranties as
to their quality or suitability for their proposed use or purpose by Dealer
Group. ADP shall maintain, repair or replace the Premises and the Facilities in
the ordinary course and consistent with past practices at no additional cost or
expense to Dealer.

Section 4. Term.

Subject to earlier termination of this Agreement pursuant to Section 3.2 (in
which case this Service Schedule 2 shall terminate automatically in accordance
with the terms of this Agreement), the term of this Service Schedule 2 shall be
for a period not to exceed (i) 180 days from the Distribution Date for the
locations listed in Table 2.1; (ii) 30 days from the Distribution Date for the
locations listed in Table 2.2; and (iii) two years from the Distribution Date
for the locations listed in Table 2.3 (each a “Facilities Term”).



--------------------------------------------------------------------------------

Section 5. Use.

Dealer Group shall use the Premises for the same purposes as they currently are
used in connection with the operation of the Dealer Business and for no other
purpose without ADP’s prior written consent (in its sole discretion). Dealer
Group shall conduct its business in the Premises in a manner consistent with
Dealer Group’s prior use of the Facilities. Dealer Group shall not be permitted
to make any alterations, modifications or additions to the Premises.

Table 2.1 Premises.

 

Location

  

Monthly Rent

  

IT Infrastructure

7000 Village Drive

Suite 100, 105 & 200

Buena Park, CA 90621

   $20,146.67    Dealer to use ADP wireless network.

5355 Orangethorpe Avenue

La Palma, CA 90623-1095

   $9,887.67    No shared IT infrastructure.

5800 Windward Parkway

Alpharetta, GA 30005

   $26,562.69    Dealer to use ADP wireless network.

One ADP Drive

Augusta, GA 30909

   $21,220.94    Dealer to use ADP network switch.

15 Waterview Blvd.

Parsippany, NJ 07054

   $8,964.67    No shared IT infrastructure

Table 2.2 Premises.

 

Location

  

Monthly Rent

  

IT Infrastructure

3665 Priority Way

Indianapolis, IN 46240

   $2,464.10    No shared IT infrastructure

1125 Virginia Drive

Ft. Washington, PA 19034

   $7,502.39    No shared IT infrastructure

Table 2.3 Premises.

 

Location

  

Monthly Rent

  

IT Infrastructure

100 Northwest Point Road

Elk Grove Village, IL 60007

   $17,091.29    No shared IT infrastructure



--------------------------------------------------------------------------------

Service Schedule 3

Dealer Facilities Services

Section 1. Shared Facilities.

Dealer shall permit each applicable member of ADP Group to use each of the
premises situated at the locations set forth on Table 3.1 below (each such
premises, a “Premises”) in the same manner as said Premises was used by such
member of ADP Group prior to the date hereof for the operation of the ADP
Business. Dealer shall allow ADP Group and its employees, agents and invitees
access to and use of common facilities within its facilities located in the
Premises (each such facility, a “Facility”), including but not limited to, any
cafeterias, lavatories, kitchens, elevators and corridors during the Facilities
Term (as defined below) in the same manner as used by ADP Group prior to the
Distribution Date.

Section 2. Furniture, Fixtures and Equipment.

The furniture, fixtures and equipment (“FF&E”) owned by Dealer Group and located
in the Premises shall remain Dealer Group’s property. ADP Group shall have the
non-exclusive right to use the FF&E located in the Premises from time to time,
if any, during all times in which ADP Group has access to the Premises. Upon the
expiration of the Facilities Term or the earlier termination of this Agreement
pursuant to Section 3.2, ADP Group’s right to use the FF&E shall terminate
automatically, without any requirement for notice from Dealer and ADP Group
shall be responsible for any damage to the FF&E beyond normal wear and tear.
Dealer shall be required to maintain, repair or replace the FF&E on the Premises
in the ordinary course and consistent with past practices, it being acknowledged
and agreed that Dealer shall have the right, but not the obligation, in its sole
discretion, to replace the FF&E, if any, with comparable FF&E.

Section 3. Condition of the Premises and the FF&E.

ADP acknowledges and agrees on behalf of ADP Group that the Premises, the
Facilities and the FF&E are being made available in their “AS IS” condition as
of the date of this Agreement and Dealer makes no representations or warranties
as to their quality or suitability for their proposed use or purpose by ADP
Group. Dealer shall maintain, repair or replace the Premises and the Facilities
in the ordinary course and consistent with past practices at no additional cost
or expense to ADP.

Section 4. Term.

Subject to earlier termination of this Agreement pursuant to Section 3.2 (in
which case this Service Schedule 3 shall terminate automatically in accordance
with the terms of this Agreement), the term of this Service Schedule 3 shall be
for a period not to exceed 180 days from the Distribution Date (“Facilities
Term”).



--------------------------------------------------------------------------------

Section 5. Use.

ADP Group shall use the Premises for the same purposes as they currently are
used in connection with the operation of the ADP Business and for no other
purpose without Dealer’s prior written consent (in its sole discretion). ADP
Group shall conduct its business in the Premises in a manner consistent with ADP
Group’s prior use of the Facilities. ADP Group shall not be permitted to make
any alterations, modifications or additions to the Premises.

Table 3.1 Premises.

 

Location

  

Monthly Rent

  

IT Infrastructure

8601 Ranch Road 2222 Suites 300 & 400 Austin, TX 78730    $24,853.48    ADP to
use Dealer network switch, analog voice and analog cabling.



--------------------------------------------------------------------------------

Service Schedule 4

IT Infrastructure Services

PART I

ADP shall provide the following infrastructure-related services to Dealer Group:

SECTION A:

Utilization of adp.com for email.

 

  a. ADP will forward all emails to Dealer Group employees for a period of no
more than twelve (12) months after the Distribution Date.

 

  b. For the period from September 1, 2015 through September 30, 2015, ADP will
send notification to the sender when it receives an email for a Dealer Group
associate. The notification will inform the sender that the recipient’s email
address has changed to user@cdk.com and that the forwarding will no longer be in
effect after September 30, 2015.

SECTION B:

Use of hostnames located in the adp.com domain name server zone file.

 

  a. Any Dealer Group hosted websites utilizing the adp.com parent domain will
have use of those DNS A records during the duration of the use of hostnames
pursuant to this Service Schedule 4. Furthermore if there is a need to host a
redirect page for any of these web pages, ADP shall deploy the redirect and host
it during the Term until Dealer stipulates it no longer has a need for it.

 

  i. ds.adp.com

 

  ii. dsi.adp.com

 

  iii. ds.ad.adp.com

 

  iv. dsi.ad.adp.com

 

  v. iscat.ds.adp.com

 

  vi. stag.ds.adp.com

Fees: No charge for the Services set forth in Part I on this Service Schedule 4.



--------------------------------------------------------------------------------

PART II

As soon as possible after the Effective Time, Dealer shall take such actions as
may be necessary or appropriate to change the organization name, organization
handle, and appropriate other fields, on the following address ranges to an
organization handle that is not related to ADP, does not use the ADP name, and
uses only the name CDK, Global, Inc. (or similar name):

 

Network Handle

  

Network Prefix

ADP-ASP-EGV-WEBFARM (NET-192-110-66-0-1)    192.110.66.0/24 ADP-ASP-AA-INET
(NET-192-191-254-0-1)    192.191.254.0/24 ADP-ASP-HOSTED (NET-207-186-0-0-1)   
207.186.0.0/15 ADP-ASP-REVERSE-01 (NET-192-110-235-0-1)    192.110.235.0/24
NETBLK-ADP-C2 (NET-198-249-0-0-1)    198.249.0.0/16 ADPNETS2 (NET-204-125-0-0-1)
   204.125.0.0/16 ADP3 (NET-204-224-0-0-1)    204.224.0.0/16 ADP4
(NET-205-190-0-0-1)    205.190.0.0/16 NETBLK-ADP2 (NET-199-194-0-0-1)   
199.194.0.0/16 ADP5 (NET-206-22-0-0-1)    206.22.0.0/16 ADP-DS-IPV6
(NET6-2620-1F8-1)    2620:1F8::/29 ADPNETS (NET-192-110-1-0-1)    192.110.1.0 -
192.110.143.0 ADPNETS1 (NET-192-110-223-0-1)    192.110.223.0 - 192.110.250.0
ADP-C (NET-192-191-0-0-1)    192.191.0.0/16 NETBLK-ADP (NET-198-42-0-0-1)   
198.42.0.0/16 ADP-AUTONET96 (NET-207-184-0-0-1)    207.184.0.0/14 ADP
(NET-139-126-0-0-1)    139.126.0.0/16 Q0713-207-109-69-0 (NET-207-109-69-0-1)   
207.106.69.0/24 COBALTGROUP-NET1 (NET-207-149-72-0-1)    207.149.72.0/23
NETBLK-CADP (NET-192-224-0-0-1)    192.224.0.0/16 ADP-DS-ROUTE1
(NET-198-133-214-0-1)    198.133.214.0/24 NET-209-67-79-0-1    209.67.79.0/24
NET-216-241-208-0-1    216.241.208.0/20 NET-216-231-224-0-1    216.231.224.0/20
MBSI-ADP (NET-209-42-30-0-1)    209.42.30.0/23 NET-209-181-201-120-1   
209.181.201.120/29 NET-63-233-84-232-1    63.233.84.232/29

NET-206-129-124-0-1

NET-209-102-62-0-1

NET-216-88-212-0-1

  

206.129.124.0/22

209.102.62.0/22

216.88.212.0/22

Fees: No charge for the Services set forth in Part II on this Service Schedule
4.



--------------------------------------------------------------------------------

Service Schedule 5

Vendor Services

PART I

For a period of 90 days following the Distribution Date, ADP’s global
procurement group will use its reasonable best efforts to assist Dealer with
respect to (1) bifurcation of contracts held in the name of ADP but under which
Dealer received products or services prior to the Distribution Date,
(2) administrative clean-up of vendor contract issues, and (3) assignment of
vendor contracts held by ADP but which were used exclusively by, or held
exclusively for the benefit of, Dealer or its affiliates prior to the
Distribution.

Fees: The fees associated with the Services set forth on Part I of this Service
Schedule 5 shall be $25,000 per month.

PART II

The parties currently expect that, following the Effective Time, the following
contracts will constitute Mixed Contracts (as such term is defined in the
Separation Agreement). In furtherance and not limitation of the provisions of
Section 2.3(g)(i) of the Separation Agreement: (1) each of Dealer and ADP shall
promptly reimburse the other party for any fees paid by ADP or Dealer, as the
case may be, under the Mixed Contract for goods or services purchased, used or
consumed by the other party; (2) Dealer shall indemnify ADP for any Losses
incurred by ADP resulting from any act or omission of Dealer that breaches any
term of the Mixed Contract (which indemnification shall not be subject to the
limitation set forth in Section 5.3 of the Transition Services Agreement); and
(3) ADP shall indemnify Dealer for any Losses incurred by Dealer resulting from
any act or omission of ADP that breaches any term of the Mixed Contract (which
indemnification shall not be subject to the limitation set forth in Section 5.3
of the Transition Services Agreement). The arrangements set forth herein with
respect to the Mixed Contracts set forth below shall terminate as soon as
possible after the Effective Date, and no later than 180 days following the
Effective Date, at which time, the parties shall ensure that Dealer is no longer
operating under, or receiving any benefit with respect to, any such Mixed
Contract.

Mixed Contracts:

AirWatch

Bank of the West (with ADP Commercial Leasing)

BMC Software Inc.

EMC Corporation

Google Maps

Hewlett Packard (formerly Mercury)

Microsoft - Crosscharge

SalesForce.com

Symantec

Verisign, Inc.

VMware



--------------------------------------------------------------------------------

Service Schedule 6

Tax Services

 

Service:    Tax Compliance (Income, Sales, Use and Property) and Tax U.S. GAAP
Accounting Providing Company:   

ADP

Point of contact:

Dave Curto, VP, Federal Tax & Accounting

One ADP Boulevard

Roseland, NJ 07068

973-974-5116

dave.curto@adp.com

Receiving Company:   

Dealer

Point of contact:

Phil Seabrease

1950 Hassel Road, Suite 1000

Hoffman Estates, IL 60169-6308

847-485-4014

phil.seabrease@cdk.com

Description of Service:    ADP shall also use commercially reasonable efforts to
provide Dealer reasonably requested tax related services. Process and Fees:   

Where services are desired by Dealer, including the preparation of tax returns
the preparation of which would otherwise be the responsibility of Dealer, it
will make a written request for such service in each instance. ADP shall respond
with a written non-binding estimate of its costs for such Services, including
internal allocated costs and any third party costs associated therewith. If
Dealer elects to use ADP for the desired service, it shall pay ADP for all costs
incurred by ADP to provide such service (whether internal allocated costs or
third party costs). If deemed necessary by ADP (acting reasonably), the parties
shall enter into an engagement contract for such Services.

 

Except as otherwise set forth in the Tax Matters Agreement, ADP shall be
reimbursed for taxes, interest and penalties related to any tax returns prepared
by ADP pursuant to a request from Dealer.



--------------------------------------------------------------------------------

Service Schedule 7

Statutory Research Services

For a period of nine (9) months following the Effective Time, ADP shall provide
the following Services to Dealer (which period may be extended an additional six
(6) months from the end of the nine (9) month period by written notice delivered
by Dealer to ADP not less than eight (8) months after the Effective Time):

 

  (1) ADP shall to provide Dealer (via posting to a Sharepoint or similar site
owned and controlled by Dealer, or to a third party provider of data room
services (including a “drop box” provider engaged by Dealer for such purpose)
with the same statutory change forms (reflecting US and Canadian payroll and
payroll tax changes, and payroll reporting changes), including documentation
associated with the applicable change, produced by ADP’s Statutory Research
Shared Services (“SRSS”) group, at the same time such forms (and documentation,
if any) are distributed by SRSS to other ADP payroll system groups;

 

  (2) Consistent with practice prior to the Effective Time, ADP will continue to
make available associates from SRSS, including (x) access to appropriate tax
research analysts for the purposes of obtaining guidance on payroll statutory
issues, (y) to the extent permitted by law, serving as a point of contact for
government agency research, and (z) assistance in the generation of requirements
for Dealer’s U.S. Drive payroll solution; and

 

  (3) Consistent with practice prior to the Effective Time, ADP will continue to
make available Canadian payroll experts from SRSS including (x) for the purpose
of obtaining guidance on Canadian regulatory compliance rules and (y) to the
extent permitted by law, serving as a point of contact for government agency
research, and (z) assistance in the generation of requirements for Dealer’s
Canadian Drive payroll solution.

Fees: The fees associated with the Services set forth this Service Schedule 7
shall be $20,000 per month.

Notwithstanding any provision to the contrary in the Transition Services
Agreement, in respect of the Services provided pursuant to this Service Schedule
7 (a) ADP’s indemnification obligations under Section 5.1(a)(2) of the
Transition Services Agreement shall apply only in cases of gross negligence or
willful misconduct, and (b) ADP’s total liability shall be equal to the fees
actually paid by Dealer in respect of such Services.

All statutory change forms and payroll reporting changes are confidential and
proprietary intellectual property of ADP. ADP hereby grants Dealer a
non-transferrable (including by sublicense) and non-exclusive license to use the
statutory change forms and changes solely for the purpose of supporting Dealer’s
Drive payroll solution. Statutory change forms and changes shall be deemed
“Information” for purposes of Section 4 of the



--------------------------------------------------------------------------------

Transition Services Agreement; following such time as Dealer no longer is in
need of the statutory change forms or changes (following shut down of the Drive
payroll solution) it shall promptly destroy all copies of such documents;
provided, however, that Dealer may continue to use such documents as source
documents for change issues for so long as such issues remain in the defect
tracking system (even if such time period goes beyond the shut down of the Drive
payroll solution).